Citation Nr: 0208808	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-01 834	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for claimed hypothyroidism.  

(The issues of service connection for claimed alopecia 
totalis and brittle nails to include as due to an undiagnosed 
illness are the subject of a separate decision of the Board).  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from August 1986 to September 
1992, including a service in the Southwest Asia Theater 
during the Persian Gulf War from October 1990 to June 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in April 1999.  

The Board remanded the case to the RO for additional 
development of the record in December 2000.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for claimed alopecia 
totalis and brittle nails to include as due to an undiagnosed 
illness, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

After providing the notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing that issue.  



FINDINGS OF FACT

1.  The veteran's hypothyroidism is not shown to have been 
present in service or to have been clinically identified 
until 1995 about three years after service.  

2.  No competent evidence has been presented to support the 
veteran's assertions that his hypothyroidism is due to any 
symptom of fatigue or other manifestation in service.  

3.  The hypothyroidism is not shown to be a sign or symptom 
of an undiagnosed illness that had its clinical onset in 
service.  



CONCLUSION OF LAW

The veteran's hypothyroidism is not due to disease or injury 
that was incurred in or aggravated by service; nor may it 
presumed to have been incurred in service; nor may it be 
presumed to be due to an undiagnosed illness that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1117(a), 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.309, 3.317 
(2001).  




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
Remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the issue of service connection for claimed hypothyroidism, 
to include as due to an undiagnosed illness.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of this 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).


II.  Service Connection for Hypothyroidism, to Include
Fatigue Due to an Undiagnosed Illness


A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's enlistment examination in June 1986 shows that 
a complete blood work-up was undertaken; thyroid testing 
results were negative.  

A statement by the veteran's treating physician in July 1986 
reflects that the veteran had a benign condition called 
"alopecia totalis, and that this condition could be 
associated with anemia, thyroid dysfunction, and/or certain 
medications."  

The laboratory results obtained in July 1986 show that the 
veteran's thyroid function was normal.  

The service medical records show no manifestations of a 
thyroid disorder or actual complaints of fatigue.

The veteran underwent a Persian Gulf history and physical 
examination in September 1994.  His reported complaints did 
not include experiencing fatigue.  

The VA outpatient records show an assessment of 
hypothyroidism in October 1995, and note that the veteran's 
"TSH was 13" in April 1995.  

The laboratory results obtained in May 1996 show that the 
veteran's thyroid function was abnormal.  

The veteran underwent a VA examination in November 1996.  He 
reported that, upon returning from the Persian Gulf in 1991, 
he began to experience chronic fatigue that persisted for two 
or three years.  The veteran reported that laboratory tests 
in 1995 showed evidence of an underactive thyroid; he was 
placed on medication.  The veteran reported feeling much 
better, without any unusual fatigue.  

Upon examination, the thyroid gland was not palpable.  The 
laboratory tests were conducted.  The diagnosis was that of 
hypothyroidism.  

The testimony of the veteran at a hearing in April 1999 was 
to the effect that he constantly felt tired in service and 
had no thyroid problems prior to serving in the Persian Gulf.  

The veteran underwent a VA examination in August 2001.  His 
medical history did not show a debilitating fatigue, severe 
enough to reduce or impair the veteran's average daily 
activity below 50 percent for any period of months; nor did 
it show any other clinically known disease producing 
tiredness or fatigue.  

The veteran did not have an acute onset of fatigue or fever 
or pharyngitis with association of lymphadenopathy.  No 
muscle aches or weakness was identified, and the veteran had 
no real fatigue that lasted more than a day after any 
exercise.  

The veteran had mild headaches, but no migratory joint pain.  
He had no recent medical records to further suggest chronic 
fatigue syndrome.  

The veteran was noted to work hard; he had no daily 
activities that were restricted due to fatigue itself and had 
never been required to go to bed.  

Upon examination, chronic fatigue syndrome was not found.  
The examiner noted that the veteran did not have chronic 
fatigue with tiredness; his fatigue had been associated with 
hypothyroidism, which was much improved after treatment.  

The veteran underwent a VA skin disease examination in August 
2001.  His medical history indicated that the veteran had 
some alopecia prior to service.  The examiner noted that 
there would be no relationship between this type of alopecia 
and the veteran's claimed thyroid problem.  

The veteran underwent a VA thyroid and parathyroid diseases 
examination in August 2001.  His medical history revealed 
that the veteran had some degree of lassitude and fatigue and 
had had chemistries done in 1995, showing a diagnosis of 
hypothyroidism.  The veteran was treated with medication and 
began feeling more robust as well as less tired.  
 
The veteran reported having some tiredness when he worked in 
excess, but not unusual and unexplained fatigue.  

Upon examination, the veteran's thyroid gland was palpable 
and minimally enlarged; it was non-tender.  Thyroid tests 
were conducted.  

The diagnosis was that of hypothyroidism, under treatment, 
improved.  The examiner noted that the etiology of the 
veteran's hypothyroidism was not certain, for the veteran had 
reason to be fatigued with various matters in service.  

It was the opinion of the VA examiner that there was no way 
to date the veteran's clinical picture of hypothyroidism 
until after military service-i.e., the earliest diagnosis 
was made in 1995.  

The examiner also noted that the veteran's fatigue should not 
be considered an undiagnosed disorder.  

The VA progress notes dated in May 2001 show a diagnosis of 
hypothyroidism.  

Statements of the veteran in the claims folder are to the 
effect that he has an under-active thyroid due to an 
undiagnosed illness from service in the Persian Gulf.  


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

Where an endocrinopathy becomes manifest to a degree of 10 
percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

With respect to the veteran's thyroid, service medical 
records of the veteran's entry report no defects, and the 
Board presumes the veteran to have been in sound condition at 
the time of entry in 1986.  Parker v. Derwinski, 1 Vet. 
App. 522 (1991).  

With respect to claims based upon service during the Persian 
Gulf War, 38 U.S.C.A. § 1117 authorizes VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.

To implement the Persian Gulf War Veterans' Act, VA 
promulgated regulations (which were amended, effective 
November 2, 1994, to expand the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement for compensation to be established).

The amended regulations are as follows:

	(a)(1)  Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with chapter 
11 of title 38, United States Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

	(i)  became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and

	(ii)  by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.

	(2)  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

	(3)  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

	(4)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

	(5)  A disability referred to in this section shall be 
considered service-connected for purposes of all laws of the 
United States.

	(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to:

	(1)  fatigue
	(2)  signs or symptoms involving skin
	(3)  headache
	(4)  muscle pain
	(5)  joint pain
	(6)  neurologic signs or symptoms
	(7)  neuropsychological signs or symptoms
(8)  signs or symptoms involving the respiratory system 
(upper or lower)
	(9)  sleep disturbances
	(10)  gastrointestinal signs or symptoms
	(11)  cardiovascular signs or symptoms
	(12)  abnormal weight loss
	(13)  menstrual disorders.

	(c)  Compensation shall not be paid under this section: 
(1) if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

	(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or

	(3)  if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.

	(d)  For purposes of this section: (1) the term "Persian 
Gulf veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

	(2)  the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317 (2001).  

In this case, the service medical records are negative of 
manifestations of a thyroid disorder or any complaints of 
fatigue.  Specific thyroid testing was normal.  The post-
service medical records do not reveal the presence of 
hypothyroidism until 1995, over three years after the 
veteran's separation from service.  

The Board notes that the veteran has testified to being 
fatigued in service.  However, the report of VA examination 
in August 2001 found uncertain the etiology of the veteran's 
hypothyroidism and specifically noted that any fatigue in 
service could be explained by various matters.  

In the Board's opinion, the evidence of record is 
insufficient to establish a link between the veteran's 
current disability manifested by hypothyroidism and any 
reported fatigue that he might have had during military 
service.  

Although the veteran has asserted that he had an underactive 
thyroid, which was manifested by fatigue due to an 
undiagnosed illness following his service in the Persian 
Gulf, lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 140 (1993).

There medical evidence showing the presence of hypothyroidism 
to a degree of 10 percent within one year from the date of 
termination of active service.  Paulson v. Brown, 7 Vet. App. 
466 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The medical evidence of record reveals that the veteran 
currently has hypothyroidism that was first demonstrated in 
1995, over three years after service and was not related to 
an incident of service.  

Likewise, as demonstrated above, there has been no competent 
evidence submitted by the veteran to support that his 
underactive thyroid condition was due to an undiagnosed 
illness.  Moreover, the VA examiner in August 2001 could not 
date the onset of the claimed hypothyroidism earlier than 
1995, approximately three years after the veteran's discharge 
from service.  

Hence, based on its review of the entire evidentiary record, 
the Board finds that service connection for hypothyroidism, 
to include as due to an undiagnosed illness, is not 
warranted.  

Since the preponderance of the evidence is against the claim 
of service connection for hypothyroidism, to include as due 
to an undiagnosed illness, the benefit of the doubt doctrine 
is not for application in this case.  38 U.S.C.A. § 5107.  



ORDER

Service connection for hypothyroidism, to include as due to 
an undiagnosed illness, is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

